 



EXHIBIT 10.93
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Originally Effective March 12, 2003
First Amendment Effective January 1, 2004
Amendment and Restatement Effective May 17, 2006
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
Gen-Probe Incorporated, a Delaware corporation with offices at 10210 Genetic
Center Drive, San Diego, California 92121 (“Gen-Probe”), and Henry L. Nordhoff
(the “Executive”).
     The parties hereto agree as follows:

1.   Amendment and Restatement of Employment Agreement. The Employment Agreement
between Gen-Probe and Executive dated March 12, 2003, as previously amended by
an amendment dated January 1, 2004, is hereby amended and restated as set forth
herein as of May 17, 2006 (the “Amendment Effective Date”).   2.   Term of
Employment. This Agreement shall be immediately effective. This Agreement, and
Executive’s employment hereunder, shall be for a term of three years from the
Amendment Effective Date, provided, however, that Gen-Probe’s obligations
pursuant to Sections 8(c) and 9 of this Agreement shall be for an indefinite
term. At any time during the term of this Agreement, either party may terminate
this Agreement, and Executive’s employment, in accordance with the provision of
Sections 7 and 8 of this Agreement.   3.   Position and Duties. The Executive
shall serve as President and Chief Executive Officer of Gen-Probe, and shall
have commensurate responsibilities and authority. The Board of Directors may
from time to time particularly specify the Executive’s duties and authority. The
Executive shall not engage in or perform duties for any other persons or
entities that interfere with the performance of his duties hereunder, provided
that the Executive may continue to serve on the boards of directors and boards
of trustees on which he served on March 12, 2003. Any outside board of director
positions accepted by the Executive after March 12, 2003 will be subject to
approval by the Board of Directors of Gen-Probe.   4.   Salary, Bonus and
Benefits.

  (a)   Salary. During the period of Executive’s employment, Gen-Probe shall pay
Executive an annual base salary of $645,000.00. This base salary may be
increased by the Compensation Committee of the Board, subject to the terms of
this Agreement and consistent with the Executive’s performance and Gen-Probe’s
policy regarding adjustments in officer compensation established from time to
time by the Compensation Committee. The base salary shall not be decreased
during the term of this Agreement.     (b)   Bonus. In addition, at the
discretion of the Compensation Committee, the Executive will be awarded
incentive compensation, in the form of a cash bonus

 



--------------------------------------------------------------------------------



 



      for each fiscal year during his employment, based upon performance.
Executive’s target bonus shall be seventy-five percent (75%) of his base salary;
however, the actual bonus shall be set at the discretion of the Compensation
Committee.     (c)   Stock Options/Restricted Stock. In addition, Executive may
be awarded stock options, restricted stock awards and other equity compensation
awards by Gen-Probe’s Compensation Committee, with such terms and conditions as
the Compensation Committee may determine in its sole discretion.     (d)   Life
Insurance. Gen-Probe will obtain and pay for a term life insurance policy
providing for payment of $1,000,000 in benefits to the Executive’s designated
beneficiaries should the Executive die during the term of this Agreement. (This
policy shall be in addition to any coverage provide by Gen-Probe’s group life
insurance plan pursuant to subsection (g), below.)     (e)   Disability
Insurance. Gen-Probe will obtain and pay for a long-term disability insurance
policy providing for payment at a rate of no less than $200,000 per annum to
Executive should Executive suffer a long-term disability during the term of this
Agreement. (This policy shall be in addition to any coverage provide by
Gen-Probe’s group disability insurance plan pursuant to subsection (g), below.)
    (f)   AD& D Insurance. Gen-Probe will obtain and pay for an AD&D insurance
policy providing for a benefit to Executive (or his beneficiaries) of $400,000
(airplane) or $200,000 (automobile or walking) should Executive suffer
accidental death or accidental disability during the term of this Agreement.    
(g)   Other Benefits. The Executive shall be entitled to participate in the
employee benefit programs (including but not limited to medical, dental, life
and disability insurance, 401K retirement plan, and vacation program), as
adopted and maintained by Gen-Probe. The Executive may receive such other and
additional benefits as the Compensation Committee or Board may determine from
time to time in its sole discretion.

5.   Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by him in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe.  
6.   Indemnification. Gen-Probe shall indemnify the Executive to the maximum
extent permitted by law, by the by-laws of Gen-Probe and by the Indemnification
Agreement dated August 19, 2002, between the Executive and Gen-Probe, as it may
be amended (the “Indemnification Agreement”), if the Executive is made a party,
or threatened to be made a party, to any threatened or pending legal action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that the Executive is or was an officer, director or employee
of Gen-Probe or any subsidiary or affiliate thereof, in which capacity the
Executive is or was serving at Gen-Probe’s request, against

2



--------------------------------------------------------------------------------



 



    reasonable expenses (including reasonable attorneys’ fees), judgments, fines
and settlement payments incurred by him in connection with such action, suit or
proceeding.   7.   Termination. The Executive may terminate his employment
hereunder at any time, with or without Good Reason (as defined below) upon
written notice to Gen-Probe. If Executive contends that Good Reason exists for
his termination, such notice shall specifically and expressly state the grounds
which he contends constitute Good Reason. Gen-Probe may terminate the
Executive’s employment hereunder at any time, subject to the terms of this
Agreement, with or without Cause (as defined below) upon written notice to the
Executive. If this Agreement is terminated, all compensation and benefits other
than severance benefits described in Section 8 below, to the extent applicable,
shall immediately cease, except that the Executive will be entitled, through the
date of termination, to payment of his salary and benefits under Gen-Probe
benefit programs and plans in accordance with their terms.       As used in this
Agreement, “Good Reason” shall mean any of the following events that are not
consented to by the Executive: (i) the removal of the Executive from his
position as the Chief Executive Officer of Gen-Probe; (ii) a substantial and
material diminution in the Executive’s duties and responsibilities hereunder;
(iii) a reduction of the Executive’s base salary or target bonus percentage;
(iv) the location of the Executive’s assignment on behalf of Gen-Probe is moved
to a location more than 30 miles from its present location; (v) the failure of
Gen-Probe to obtain a satisfactory agreement from any successor to Gen-Probe to
assume and agree to perform this Agreement; or (vi) a material breach by
Gen-Probe of its obligations under this Agreement after notice in writing from
the Executive and a reasonable opportunity for Gen-Probe to cure or
substantially mitigate any material adverse effect of such breach. The
Executive’s consent to any event which would otherwise constitute Good Reason
shall be conclusively presumed if the Executive does not exercise his rights to
terminate this Agreement for Good Reason under this section within six
(6) months of notice of the event.       As used in this Agreement, “Cause”
shall mean any of the following events: (i) any act of gross or willful
misconduct, fraud, misappropriation, dishonesty, embezzlement or similar conduct
on the part of Executive; (ii) the Executive’s conviction of a felony or any
crime involving moral turpitude (which conviction, due to the passage of time or
otherwise, is not subject to further appeal); (iii) the Executive’s misuse or
abuse of alcohol, drugs or controlled substances and failure to seek and comply
with appropriate treatment; (iv) willful and continued failure by the Executive
to substantially perform his duties under this Agreement (other than any failure
resulting from disability or from termination by the Executive for Good Reason)
as determined by a majority of the Board after written demand from the Board of
Directors for substantial performance is delivered to the Executive, and the
Executive fails to resume substantial performance of his duties on a continuous
basis within 30 days of such notice; (v) the death of the Executive; or (vi) the
Executive becoming disabled such that he is not able to perform his usual duties
for Gen-Probe for a period in excess of six (6) consecutive calendar months.  
8.   Severance Benefits in Certain Events. If Gen-Probe terminates the
Executive’s employment for reasons other than Cause, or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive the following severance benefits:

3



--------------------------------------------------------------------------------



 



  (a)   Salary. The Executive shall continue to receive his base salary, at the
rate in effect at the time of his termination of employment, in monthly
installments commencing the first day of the first month following termination
and continuing for an aggregate period of twenty-four (24) months (the “Salary
Continuation Period”); provided, however, that if termination under this
Section 8 occurs in connection with a Change in Control, then the Executive
shall receive a single lump sum payment, payable within 10 days of termination,
equal to thirty-six (36) months’ base salary. For purposes of this Agreement,
“Change in Control” shall have the meaning set forth on Attachment “1” to this
Agreement (hereby incorporated by reference). For purposes of this Agreement, a
termination shall be “in connection with” a Change in Control if termination
occurs within the period six (6) months prior to or eighteen (18) months after a
Change in Control.     (b)   Bonus. The Executive shall be entitled to receive a
pro rata portion of the target bonus provided in Section 4(b) for the year in
which his employment terminates. The Executive shall also be entitled to
receive, in addition to the salary payment described in Section 8(a), above, an
amount equal to two times the Executive’s targeted level bonus in the year of
the termination; provided, however, that if termination under this Section 8
occurs in connection with a Change in Control, then the Executive shall be
entitled to receive an amount equal to three times the Executive’s targeted
level bonus in the year of the termination. The amount payable hereunder shall
be paid in the same manner as and on the same schedule as the salary
compensation paid under subsection (a) above.     (c)   Health Care Insurance.
Continued health care coverage under Gen-Probe’s medical plan will be provided,
without charge, to the Executive and his eligible dependents until the earlier
of (i) Executive’s sixty-fifth (65th) birthday or (ii) the first date that the
Executive is covered under another employer’s health benefit program providing
substantially the same or better benefit options to the Executive without
exclusion for any pre-existing medical condition. The period of time medical
coverage continues under this Agreement will be counted as coverage time under
COBRA. Such coverage may be provided at Gen-Probe’s option either by payment
directly to Gen-Probe’s health insurance carrier, through Gen-Probe’s own
employee medical expense plan if Gen-Probe is self-insured, or through
reimbursement of Executive’s COBRA premiums upon submission of reasonable
substantiation. After Executive reaches age 65, Gen-Probe will provide up to
$10,000.00 per year in medical reimbursement to cover medical expenses incurred
but not covered by either Medicare Part A and B or Medicare Supplemental
Insurance. The Executive is expected to carry Supplemental Medicare Insurance
and to comply with the Insurance Plan restrictions to maximize coverage.     (d)
  Life Insurance. During the Salary Continuation Period, Gen-Probe will pay the
premium for continued life insurance coverage, if any, that the Executive may
have elected under Gen-Probe’s Life Insurance and Supplemental Life Insurance
plan, subject to payment by the Executive of the portion of such premium not
contributed by Gen-Probe under such plan.

4



--------------------------------------------------------------------------------



 



  (e)   401(k) Plan. The Executive’s interest in any unvested contributions made
by Gen-Probe to the Executive’s 401(k) account shall vest as of the date of
termination.     (f)   Outplacement Services. Gen-Probe agrees to provide
Executive with outplacement services during the first six months of the Salary
Continuation Period at a level not lower than the services provided to senior
officers of Gen-Probe prior to the March 12, 2003.     (g)   Tax Matters. All
compensation described in this Agreement will be subject to Gen-Probe’s
collection of all applicable federal, state and local income and employment
withholding taxes.     (h)   Release of Claims. Gen-Probe’s obligation to make
the payments and provide the benefits hereunder shall be conditioned upon
Executive’s execution of a release of all claims that he then may have other
than claims under Section 6 or the Indemnification Agreement, in standard form
and content. The release shall be mutual and shall also be signed on behalf of
Gen-Probe.     (i)   Delayed Payments To Key Employee. Notwithstanding anything
to the contrary set forth herein, if at the time any payments would otherwise be
made to the Executive pursuant to the provisions of this Section 7, the
Executive is subject to the distribution limitations contained in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) applicable to “key
employees” as defined in Code Section 416(i), such payments shall not be made to
the Executive before the date which is six (6) months following the date of the
Executive’s termination of employment, or, if earlier, the date of the
Executive’s death that occurs within such six (6) month period, to the extent
necessary to comply with the distribution requirements of Section 409A of the
Code and its regulations and other guidance thereunder. Any amounts otherwise
payable during the six (6) month period following the Executive’s termination of
employment will accrue and be paid out as soon as administratively practicable
following the six (6) month delay period. Any installment payments otherwise
payable after the six (6) month delay period following the Executive’s
termination of employment will continue to be paid out in accordance with the
original payment schedule.

9.   Health Care Cost Reimbursement After Retirement. After Executive (i) ceases
full time employment with Gen-Probe and (ii) reaches age 65, Gen-Probe will
provide up to $10,000.00 per year in medical reimbursement to cover medical
expenses incurred but not covered by either Medicare Part A and B or Medicare
Supplemental Insurance. The Executive is expected to carry Supplemental Medicare
Insurance and to comply with the Insurance Plan restrictions to maximize
coverage. 10.   Excise Tax on Parachute Payments.

  (a)   Gross-Up Payment. If it is determined that any payment or distribution
of any type to the Executive or for his benefit by Gen-Probe, any of its
affiliates, any person who acquires ownership or effective control of Gen-Probe
or ownership of a substantial portion of Gen-Probe’s assets (within the meaning
of section 280G

5



--------------------------------------------------------------------------------



 



      of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder) or any affiliate of such person, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount calculated to
ensure that after the Executive pays all taxes (and any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments.     (b)   Determination by
Accountant. All determinations and calculations required to be made under this
Section 10 shall be made by an independent accounting firm selected by the
Executive from among the largest four (4) accounting firms in the United States
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Gross-Up Payment and any other relevant matter, to the
Executive and Gen-Probe within five (5) days after the Executive or Gen-Probe
made a request (if the Executive reasonably believes that any of the Total
Payments may be subject to the Excise Tax). If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written statement that it has concluded that no Excise Tax is payable
(including the reasons therefor) and that the Executive has substantial
authority not to report any Excise Tax on his federal income tax return. If a
Gross-Up Payment is determined to be payable, it shall be paid to the Executive
within five (5) days after the Determination has been delivered to him or
Gen-Probe. Any determination by the Accounting Firm shall be binding upon
Gen-Probe and the Executive, absent manifest error.     (c)   Over- and
Underpayments. As a result of uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by Gen-Probe should
have been made (“Underpayment”) or that Gross-Up Payments will have been made by
Gen-Probe that should not have been made (“Overpayment”). In either event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, Gen-Probe shall promptly pay
the amount of such Underpayment to the Executive or for his benefit. In the case
of an Overpayment, the Executive shall, at the direction and expense of
Gen-Probe, take such steps as are reasonably necessary (including the filing of
returns and claims for refund), follow reasonable instructions from, and
procedures established by, Gen-Probe, and otherwise reasonably cooperate with
Gen-Probe to correct such Overpayment, provided, however, that (i) the Executive
shall in no event be obligated to return to Gen-Probe an amount greater than the
net after-tax portion of the Overpayment that the Executive has retained or has
recovered as a refund from the applicable taxing authorities and (ii) this
provision shall be interpreted in a manner consistent with the intent of
Subsection (a) above, which is to make the Executive whole, on

6



--------------------------------------------------------------------------------



 



      an after-tax basis, from the application of the Excise Tax, it being
understood that the correction of an Overpayment may result in the Executive’s
repaying to Gen-Probe an amount that is less than the Overpayment.     (d)  
Limitation on Parachute Payments. Any other provision of this Section 10
notwithstanding, if the Excise Tax could be avoided by reducing the Total
Payments by $10,000 or less, then the Total Payments shall be reduced to the
extent necessary to avoid the Excise Tax and no Gross-Up Payment shall be made.
If the Accounting Firm determines that the Total Payments are to be reduced
under the preceding sentence, then Gen-Probe shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. The
Executive may then elect, in his sole discretion, which and how much of the
Total Payments are to be eliminated or reduced (as long as after such election
no Excise Tax shall be payable), and the Executive shall advise Gen-Probe in
writing of his election within ten (10) days of receipt of notice. If the
Executive make no such election within such ten (10)-day period, then Gen-Probe
may elect which and how much of the Total Payments are to be eliminated or
reduced (as long as after such election no Excise Tax shall be payable), and it
shall notify the Executive promptly of such election.

11.   Miscellaneous.

  (a)   Arbitration. Executive and Gen-Probe agree that any and all claims or
disputes that in any way relate to or arise out of Executive’s employment with
Gen-Probe or the termination of such employment (including but not limited to
claims under this Agreement or any other contract, tort claims, and statutory
claims of employment discrimination, retaliation or harassment) shall be
resolved exclusively through final and binding arbitration in San Diego,
California. Executive and Gen-Probe waive any rights to a jury trial in
connection with such claims or disputes. The costs of the arbitration, including
the fees of the arbitrator, shall be borne exclusively by Gen-Probe. Any such
arbitration shall take place in San Diego, California and shall be conducted by
a single neutral arbitrator who shall be a retired federal or state judge, to be
appointed by the American Arbitration Association (“AAA”) in accordance with AAA
rules. The applicable procedural rules of AAA shall govern the arbitration. The
arbitrator’s decision shall be delivered in writing and shall disclose the
essential findings and conclusion on which the arbitrator’s decision is based.
The parties shall be permitted to conduct adequate discovery to allow for a full
and fair exploration of the issues in dispute in the arbitration proceeding. The
arbitrator may grant any relief which otherwise would have been available to the
parties in a court proceeding. The decision and award of the arbitrator shall be
final and binding, and judgment upon the arbitrator’s award may be entered by
any court of competent jurisdiction.     (b)   Governing Law. This Agreement
shall be construed and enforced in accordance with and be governed by the laws
of the State of California.     (c)   Entire Agreement. This Agreement and the
Indemnification Agreement set forth the entire agreement and understanding
between the Executive and Gen-Probe on

7



--------------------------------------------------------------------------------



 



      the subject matter hereof, and supersede any other negotiations,
agreements, understandings, oral agreements, representations and past or future
practices, whether written or oral, on the subject matter hereof. No provision
of this Agreement may be amended, supplemented, modified, cancelled, or
discharged unless such amendment, supplement, modification, cancellation or
discharge is agreed to, in writing, signed by the Executive and a duly
authorized officer of Gen-Probe (other than the Executive); and no provisions
hereof may be waived, except in writing, so signed by or on behalf of the party
granting such waiver.     (d)   Validity. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.     (e)   Notices. For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have duly given when personally
delivered or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive:
Henry L. Nordhoff
[Intentionally Omitted]
If to Gen-Probe:
Vice President, Human Resources
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
With a copy to:
General Counsel
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

  (f)   Successors. Gen-Probe will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Gen-Probe, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Gen-Probe
would be required to perform it if no such succession had taken place. This
Agreement and all rights under the Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the party’s personal or legal
representatives, executors, administrators, heirs, and successors.

8



--------------------------------------------------------------------------------



 



  (g)   No Right to Continued Employment. Nothing herein shall be construed as
giving the Executive any rights to continued employment with Gen-Probe, and
Gen-Probe shall continue to have the right to terminate the Executive’s
employment at any time, with or without cause, subject to the provisions of this
Agreement.

     In witness whereof, the parties have executed this Agreement.

                  Executive:       Gen-Probe Incorporated:    
 
               
/s/ Henry L. Nordhoff
      By   /s/ Diana De Walt    
 
               
Henry L. Nordhoff
          Diana De Walt
Vice President, Human Resources    
 
               
 
      By   /s/ R. William Bowen    
 
               
 
          R. William Bowen    
 
          Vice President and General Counsel    

9



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
     Change in Control.
“Change in Control” shall mean a change in ownership or control of Gen-Probe
effected through any of the following transactions:
     (a) any person or related group of persons (other than Gen-Probe or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, Gen-Probe) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of Gen-Probe’s outstanding securities by means of
any transaction or series of transactions; or
     (b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
     (c) the stockholders of Gen-Probe approve a merger or consolidation of
Gen-Probe with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of Gen-Probe
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 66-2/3% of the combined voting
power of the voting securities of Gen-Probe or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of Gen-Probe (or
similar transaction) in which no person acquires more than 25% of the combined
voting power of Gen-Probe’s then outstanding voting securities shall not
constitute a Change in Control; or
     (d) the stockholders of Gen-Probe approve a plan of complete liquidation of
Gen-Probe or an agreement for the sale or disposition by Gen-Probe of all or
substantially all of Gen-Probe’s assets.

 